 



EXHIBIT 10.7.1
EXECUTIVE EMPLOYMENT AGREEMENT AMENDMENT
EXECUTIVE EMPLOYMENT AGREEMENT AMENDMENT, effective as of January 1, 2008, by
and between INTERSTATE HOTELS & RESORTS, INC., a Delaware corporation ((the
“Company”), INTERSTATE MANAGEMENT COMPANY, L.L.C., a Delaware limited liability
company (the “LLC”) and any successor employer, and Samuel E. Knighton (the
“Executive”), an individual residing at
                                        .
     The Company and the LLC desire to amend the Employment Agreement, dated as
of June 8, 2006, by and between the Company, the LLC and the Executive (the
“Amendment”), on the terms and subject to the conditions set forth in this
amendment (the “Amendment”);
     Now, therefore, in consideration of the mutual covenants set forth herein
and other good and valuable consideration the parties hereto hereby agree as
follows:
     1. Salary; Additional Compensation; Perquisites and Benefits. Paragraph
3(b) of the agreement is hereby amended and restated is its entirety as follows:
          “(b) For each fiscal year during the Term beginning with the effective
date of this Amendment, the Executive will be eligible to receive a bonus from
the Company. The award and amount of such bonus shall be based upon the
achievement of predefined operating or performance goals and other criteria
established by the Compensation Committee, which goals shall give the Executive
the opportunity to earn a cash bonus equal to an amount between 0% and 115% of
base salary.”
     2. Miscellaneous:
          a. Ratification. Except as amended herein, all other terms, conditions
and provisions contained in the Agreement, as previously amended, shall continue
to apply and are expressly ratified and confirmed and the parties hereby
acknowledge that the Agreement is in full force and effect an neither party is
in default or breach thereof.
          b. Facsimile Signatures. This Amendment may be executed by facsimile.
Facsimile signatures shall be deemed effective for all purposes.
          c. Counterparts. This Amendment may be executed in any number of
counterparts and each such counterpart shall be deemed an original, but all of
which, when taken together, shall constitute one and the same agreement.
          d. Capitalized Terms. All capitalized terms not otherwise defined in
this Amendment shall have the same meanings herein as are given to them in the
Agreement.
          e. Governing Law. This Amendment shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware,
without regard to conflict of laws principles.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment
effective as of the date first above written.

            EXECUTIVE:

      /s/ Samuel E. Knighton      Samuel E. Knighton         

            COMPANY:

      INTERSTATE HOTELS & RESORTS, INC.
           By:   /s/ Christopher L. Bennett        Name:   Christopher L.
Bennett        Title:   Executive Vice President and General Counsel     

            LLC:
         INTERSTATE MANAGEMENT COMPANY, LLC
        By:   Interstate Operating Company, L.P., a member     

                  By:   Interstate Hotels & Resorts, Inc., its general partner 
                 

                  By:   /s/ Christopher L. Bennett      Name:   Christopher L.
Bennett      Title:   Executive Vice President and General Counsel     

 